DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1  is objected to because of the following informalities:
In claim 1, line 14, “the lower par” should read -- the lower part--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the bolt” in line 7.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution, the limitation is interpreted as --the first bolt--. Claims 2-6 which depend from claim 1 are similarly rejected.
Claim 2 recites the limitation “a tool plate” in line 3.  The claim is indefinite because one cannot ascertain whether the limitation refers back to “a tool plate” of claim 1 or whether it is a separate structural element. For the purpose of compact prosecution, the limitation is interpreted as --the tool plate--.
Claim 2 recites the limitation “the first bolts” in lines 5-6.  The claim is indefinite because one cannot ascertain whether the limitation refers back to “a first bolt” of claim 1 or “first fastening bolts” previously recited in claim 2. For the purpose of compact prosecution, the limitation is interpreted as --the first fastening bolts--.
Claim 2
Claim 4 recites the limitation “between 0.01 mm and 1 mm, preferably between 0.03 mm and 0.7 mm, but most preferred between 0.08 mm and 0.25 mm” in lines 3-4.  The use of a narrow numerical range that falls within a broader range in the same claim renders the claim indefinite because the boundaries of the claim are not discernible. MPEP 2173. For the purpose of compact prosecution, the limitation is interpreted as --between 0.01 mm and 1 mm.--.
Claim 5 recites the limitation “between 1 mm and 10 mm, more preferred 3 mm to 8 mm and most preferred 4 mm to 7 mm” in lines 4-5.  The use of a narrow numerical range that falls within a broader range in the same claim renders the claim indefinite because the boundaries of the claim are not discernible. MPEP 2173. For the purpose of compact prosecution, the limitation is interpreted as --between 1 mm and 10 mm.--.
Claim 7 recites the limitations “the injection mold tool” in lines 4 and 5 and “the second fastening bolts” in line 7.  There is insufficient antecedent basis for the limitations in the claim. For the purpose of compact prosecution, the limitations are interpreted as --the injection mold-- and --second fastening bolts--. Claims 8-9 which depend from claim 7 are similarly rejected.
Claim 9 recites the limitation “between 1 mm and 15 mm, more preferred 2 mm and 10 mm, more preferred 4 mm and 8 mm” in lines 3-4.  The use of a narrow numerical range that falls within a broader range in the same claim renders the claim indefinite because the boundaries of the claim are not discernible. MPEP 2173. For the purpose of compact prosecution, the limitation is interpreted as --between 1 mm and 15 mm.--.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “means to mount” and “means for mounting” recited in lines 3 and 4 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not disclose any 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim limitation “means to mount” and “means for mounting” are recited in lines 3 and 4 of claim 6.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not disclose any structure of a means to mount or means for mounting. Additionally, the means to mount and the means for mounting are not shown in the drawings. Thus, one of ordinary skill in the art would not be able to ascertain the structure of the claimed means from the drawings either. Accordingly, the written description of the specification fails to expressly recite the corresponding structure, material, or acts for performing the claimed.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Here, claim 8 depends upon claim 6, which is an apparatus claim and not a method claim.  For the purpose of compact prosecution, claim 8 is interpreted to depend upon independent method claim 7. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitaura (US 5,226,637).
Regarding claim 1
Kitaura further teaches where compression spring 10 (resilient member) is arranged in connection with the clamp bolt 9 (first bolt) between input member 8 (upper part) and outer member 5 and clamp main body 1 (lower part, collectively), concentrically with the axis of clamp bolt 9, and where the clamp bolt 9 is provided with a non-threaded section (figs 1-7; see top portion of bolt 9) such that the lower part or upper part may move along the bolt in the direction of the axis (loosening bolt 9 may ensure that member 8 is movable upward) (figs 1-7; col 4, lns 50-64). Figs 1-7 show that the compression spring 10 when unloaded retains a defined distance between the upper and lower parts.  
Kitaura further teaches a wedge type converting mechanism (col 4, lns 38-39). An input portion 8a formed at the front end of the input member 8 and a passive portion 5c formed at the rear end of the output member 5 are inclined upward toward the front at an angle of about 45°, the both portions 8a, 5c being in contact with each other on the faces thereof (where at least an oblique part of said first side surface of the lower part is arranged at an oblique angle β with respect to the axis, and where at least an oblique part of said first surface of the upper part is arranged with an oblique angle -β; where the oblique part of the first side surface of the lower part is facing the oblique part of first side surface of the upper part such that the two first side surfaces are parallel) (col 4, lns 40-49). 
Examiner notes that the limitation “where, when the upper and lower parts are forced together the lower part's oblique surface and the upper part's oblique surface are displaced in parallel causing the surfaces parallel to the first side surfaces of the upper and lower parts to be displaced laterally with respect to the axis” is a recitation of intended result. However, apparatus claims cover what a device is, not what a device does, and thus, an apparatus claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114(II). Here, the cited prior art teaches all of the positively recited structure (at least an oblique part of said first side surface of each of the upper and lower parts) of the claimed apparatus.
Regarding claim 3, as applied to claim 1, Brennan teaches the invention as discussed previously and further teaches that compression spring 10 is a helical spring (see figs 1-7) arranged coaxially around 
Regarding claim 7, Examiner notes that under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. MPEP 2112.02. Here, claim 7 is drawn to the method of using the clamping device of claim 1. Thus, under the principles of inherency, the prior art cited in the discussion of apparatus claim 1 also anticipates claim 7.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kitaura (US 5,226,637) as applied to claim 1, and in further view of Hayashi (WO 2007/099763 - translation provided).
Regarding claim 2, as applied to claim 1, Brennan teaches the invention as discussed previously and further teaches the main body 1 (lower part) is provided with bolt holes 1c (one or more through-
Brennan fails to teach that one or more threaded holes where the upper part is provided with corresponding apertures to the through-going apertures in the lower part, allowing access to the first bolts for fastening the lower part to the tool plate, and further apertures in the upper part suitable to insert second fastening bolts fitting the thread in the holes in the lower part for forcing the upper part towards the lower part as the bolts are tightened.
However, in the same field of endeavor, clamping devices for injection molds, Hayashi teaches the locking block 34 is pressed from the upper surface 34X side to the main surface 1 IX side of the fixed template 11 by a bolt 5a as a pressing means extending substantially parallel to the other bolts 4a and 6a ([0035]). The fixed mold 11 is detachably attached ([0035]). Fig 3 shows threaded holes in upper part 31 and lower part 11 to accommodate the other bolts 4a and 6a (first and second fastening bolts) that would allow access to bolt 5a (first bolt) (fig 3 and [0035]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify Brennan to include the bolts 4a and 6a as taught by Hayashi since the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kitaura (US 5,226,637).
Regarding claims 4-5, as applied to claim 1, Brennan teaches the invention as discussed previously. Although Brennan does not specify the lateral offset between the input member 8 (upper part) and outer member 5 and clamp main body 1 (lower part, collectively) nor wherein the offset is relative to the corresponding surface of main body 1, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify Brennan such that the offset is between 0.01 mm and 1 mm and specifically that the offset is between 0.01 mm and 1 mm when the clamping device is unloaded as instantly claimed and, since it has been held that rearranging parts of an invention involves .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kitaura (US 5,226,637) as applied to claim 1, and in further view of Engibarov (US 6,126,158).
Regarding claim 6, as applied to claim 1, Brennan teaches the invention as discussed previously but fails to teach an intermediate support bloc is provided, said support bloc having two opposing faces, where a first face has means to mount the bloc on the tool plate and where an opposite face has means for mounting the clamping device 1.
However, in the same field of endeavor, clamping devices, Engibarov teaches dovetail 18 (intermediate bloc) is adapted to slide freely within the dovetail slideway 12 so as to guide the soft jaw assembly 16 (clamping device) toward and away from the fixed hard jaw 14 (tool plate) (figs 1-2; col 2, lns 37-43).  In this manner, a workpiece may be clamped (means to mount and means for mounting) to the surface of the machine table 10 between the hard jaw 14 and the soft jaw assembly 16 (col 2, lns 37-43).
 Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify Brennan by including a dovetail as taught by Engibarov in order to allow a workpiece to be clamped to the surface of the machine table (col 2, lns 37-43).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kitaura (US 5,226,637) and in further view of Hayashi (WO 2007/099763 - translation provided).
Regarding claim 7, Examiner notes that under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. MPEP 2112.02. Here, claim 7 is drawn to the method of using the clamping device of claim 2 (interpretation for the purpose of compact prosecution). Examiner further notes that the indefiniteness rejection of claim 7 due to referring to limitations of claim 
Regarding claim 8, as applied to claim 7 (interpretation for compact prosecution), the combination teaches the invention as discussed previously but fails to teach that the holes provided on each remaining side for receiving and holding the clamping device's fastening bolts are arranged inside a cavity in the tool holding plate, said cavity having an upwards opening corresponding to the circumference of the mounting surface.
Although the combination does not specify the location of the holes as instantly claimed, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination to place the holes inside a cavity in the tool holding plate, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(C).
Further, Although the combination does not specify that said cavity having an upwards opening corresponding to the circumference of the mounting surface, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination such that the cavity has an opening corresponding to the circumference of the mounting surface, since it has been held that the change in form or shape, without any new or unexpected results, is an obvious engineering design. MPEP 2144.04(IV)(A)-(B).
Regarding claim 9, as applied to claim 7, the combination teaches the invention as discussed previously.  Although Brennan does not specify that the cavity has a depth from the surrounding surface of the tool holding plate of between 1 mm and 15 mm, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination such that that the cavity has a depth from the surrounding surface of the tool holding plate of between 1 mm and 15 mm, since it has been held that rearranging parts of an invention involves only routine skill in the art while the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMEL M NELSON/Examiner, Art Unit 1743           
           
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743